Citation Nr: 1612546	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-07 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Jan Dils


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1984 to March 1988, and from May 1989 to December 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

In November 2015, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the appellant's claims file.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has claimed service connection for a back injury and an acquired psychiatric disorder.  Review of his service treatment record reveals a document indicating that he was discharged under other than honorable conditions for misconduct in February 1989.  The appellant's DD214 for his period of service from March 1984 to March 1988 is in the claims file and shows that he was honorably discharged.  However, neither his DD214 for his second period of service nor his service personnel records are in the claims file.

In order to qualify for VA compensation or pension benefits, a claimant must first establish "veteran" status, as defined under VA law.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013).  A "veteran" is defined as a service member who was discharged or released from active military service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (2014); 38 C.F.R. § 3.1 (2015). Where VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  See Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994) ; 38 C.F.R. § 3.12 (2015).  However, the designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a). 

 An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge, and thus not automatically a bar to VA compensation benefits.  However, a service member who received such a discharge will be considered to have been discharged under dishonorable conditions under certain circumstances.  See 38 U.S.C.A. § 5303 (2014); 38 C.F.R. § 3.12; Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994).  Specifically, a discharge or release from service for one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct; and, (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d)

The appellant is contending that his current back condition is due to back injuries incurred during both periods of service, and the record is currently unclear as to the nature of the appellant's discharge from his second period of service.  Accordingly, his military personnel records and DD214 from his second period of service must be obtained, and a determination may need to be made as to the character of discharge from his second period of service.

With regard to the appellant's claim for service connection for an acquired psychiatric disorder, the Board finds that remand is also necessary to provide him with a VA examination.  The appellant asserts that his depression is secondary to his service-connected knee disabilities.  The medical evidence of record is currently insufficient to adjudicate the claim.  Accordingly, the appellant must be afforded a VA examination to address the nature and etiology of his psychiatric condition. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain the appellant's complete service personnel records and a DD-214 for his second period of service in 1989.  If the records are unavailable, the claims file should be properly documented.  A character of discharge determination should then be made, if warranted based on the additional information or evidence received.  

2.  Schedule the appellant with a VA examination to address the nature and etiology of any currently-diagnosed psychiatric disorder.  The examiner is requested to review all pertinent records associated with the claims file.  After reviewing the record and examining the Veteran, the examiner should then address the following:
 
Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the appellant's psychiatric disorder was caused or aggravated by (chronically worsened beyond natural progression) his service-connected knee disabilities.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

 All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

3.  Readjudicate the claims on appeal. If the benefit sought on appeal is not granted, the appellant and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




